UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the transition period from to Commission File Number:333-88480 OHR PHARMACEUTICAL, INC. (Exact name of registrant as specified in its charter) Delaware 90-0577933 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 489 Fifth Avenue 28th Floor New York, NY 10017 (Address of principal executive offices) (212) 682-8452 (Registrant’s telephone number, including area code) (Former name, former address, and former fiscal year if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this Chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesoNox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Do not check if smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practical date: 35,452,580 shares of Common Stock outstanding as of August 13, 2010. EXPLANATORY NOTE This Amendment No. 1 on Form 10-Q/A (the “Amendment”) amends the quarterly report of Ohr Pharmaceutical, Inc. (the “Company”) on Form 10-Q for the quarterly period ended June 30, 2010 as filed with the Securities and Exchange Commission on August 13, 2010 (the “Original Filing”).This Amendment amends Items 1 and2. Other than the change referred to above, all other information in the Original Filing remains unchanged. OHR PHARMACEUTICAL, INC. TABLE OF CONTENTS PAGES PART IFINANCIAL INFORMATION Item 1. Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Risk 24 Item 4. Controls and Procedures 24 PART IIOTHER INFORMATION Item 1. Legal Proceedings 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Removed and Reserved 25 Item 5. Other Information 25 Item 6. Exhibits 25 PART IFINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. The accompanying unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission ("SEC"), and should be read in conjunction with the audited financial statements and notes thereto contained in the Company's Annual Report on Form 10-K/A filed with the SEC on January 19, 2010. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the periods presented have been reflected herein. The results of operations for the periods presented are not necessarily indicative of the results to be expected for the full year. TABLE OF CONTENTS PAGE Balance Sheets as of June 30, 2010 (unaudited) and September 30, 2009 5 Statements of Operations for the three and nine month periodsendedJune 30, 2010 and 2009 (unaudited) 6 Statement of Changes in Stockholders’ Equity (Deficit) through June 30, 2010 (unaudited) 7 Statements of Cash Flows for thenine month periods ended June 30, 2010 and 2009 (unaudited) 8 Notes to Unaudited Financial Statements 9 4 OHR PHARMACEUTICAL, INC (A Development Stage Company) Balance Sheets ASSETS June 30, September 30, CURRENT ASSETS (Unaudited) Cash $ $ Prepaid expenses - Security deposits Total Current Assets OTHER ASSETS Patent costs TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Short-term notes payable - Convertible debentures - Total Current Liabilities LONG-TERM LIABILITIES Convertible debenture-long term Stock warrant derivative liability - Total Long-term Liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY (DEFICIT) Preferred stock, Series B; 15,000,000 shares authorized, at $0.0001 par value, 5,583,336and 5,583,336 shares issued and outstanding, respectively Common stock; 180,000,000 shares authorized, at $0.0001 par value, 35,402,580 and 25,247,006 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Deficit accumulated during the development stage ) ) Total Stockholders' Equity (Deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these financial statements. 5 OHR PHARMACEUTICAL, INC (A Development Stage Company) Statements of Operations (Unaudited) For the Three Months Ended June 30, For the Nine Months Ended June 30, From Inception of the Development Stage on October 1, 2007 Through June 30, REVENUES $ - $ - $ - $ - $ - COST OF SALES - GROSS PROFIT - OPERATING EXPENSES General and administrative Total Operating Expenses OPERATING LOSS ) OTHER INCOME AND EXPENSE Gain (loss) on foreign currency ) ) Interest income 98 - Interest expense ) Gain on settlement of debt - - Gain on derivative liability - - Other income and expense - - Total Other Income and Expense ) ) LOSS FROM CONTINUING OPERATIONS BEFORE INCOME TAXES ) PROVISION FOR INCOME TAXES - LOSS FROM CONTINUING OPERATIONS ) DISCONTINUED OPERATIONS Income from discontinued operations (including gain on disposal of $606) - Income tax benefit - GAIN ON DISCONTINUED OPERATIONS - NET LOSS $ ) $ ) $ ) $ ) $ ) BASIC LOSS PER SHARE Continuing operations $ ) $ ) $ ) $ ) Discontinued operations $ ) $ ) $ ) $ ) WEIGHTED AVERAGENUMBER OF SHARES OUTSTANDING: BASIC AND DILUTED The accompanying notes are an integral part of these financial statements. 6 OHR PHARMACEUTICAL, INC (A Development Stage Company) Statements of Changes in Stockholders' Equity (Deficit) (Unaudited) Series B Preferred Stock Common Stock Additional Paid-in Accumulated Deficit Accumulated During the Development Total Stockholders' Equity Shares Amount Shares Amount Capital Deficit Stage (Deficit) Balance, September 30, 2008 - $ - $ $ $ ) $ $ Fair value of warrants grantedto employees - Preferred stock issued for cash - Warrants issued for in conjunction with preferred stock offering - Fair value of warrants granted - Net loss for the yearended September 30, 2009 - ) ) Balance, September 30, 2009 ) ) Fair value of warrants granted for services and accounts payable - Fair value of employee stock options - - Exercise of warrants for cash at $0.18 per share - Exercise of cashless warrants - - ) - - - Conversion of convertible debenture at $0.40 per share - - 3 - - Issuance of replacement warrants ) ) Net loss for the nine monthsended June 30, 2010 - ) ) Balance, June 30, 2010 $ ) $ ) $ ) The accompanying notes are an integral part of these financial statements. 7 OHR PHARMACEUTICAL, INC (A Development Stage Company) Statements of Cash Flows (Unaudited) For the Nine Months Months June 30, From Inception of the Development Stage on October 1, 2007 Through June 30, OPERATING ACTIVITIES Net income (loss) $ ) $ ) $ ) Adjustments to reconcile net income (loss) to net cashused by operating activities: Discontinued operations - - ) Fair value of warrants issued for services Gain on extinguishment of debt ) - ) Gain on derivative liability ) - ) Changes in operating assets and liabilities Change in prepaid expenses and deposits ) - ) Change in accounts payable and accrued expenses ) ) Net Cash (Used in) Operating Activities ) ) ) INVESTING ACTIVITIES Purchase of patents and other intellectual property - ) ) Discontinued operations - - Net Cash (Used In) Provided by Investing Activities - ) FINANCING ACTIVITIES Sale of preferred stock and warrants - Proceeds of warrants exercised for cash - Proceeds from related party payables - Repayments of related party payables - ) ) Proceeds from short-term notes payable - Repayments of short-term notes payable ) - ) Repayment of convertible debentures ) ) ) Net Cash Provided by Financing Activities NET INCREASE IN CASH CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION CASH PAID FOR: Interest $ $ - $ Income Taxes - - - NON CASH FINANCING ACTIVITIES: Transfer of investment for dividends payable $ - $ - $ Purchase of patents for debenture - Conversion of debenture - The accompanying notes are an integral part of these financial statements. 8 OHR PHARMACEUTICAL, INC. (A Development Stage Company) Notes to the Financial Statements June 30, 2010 and September 30, 2009 (Unaudited) NOTE 1 - CONDENSED FINANCIAL STATEMENTS The accompanying financial statements have been prepared by the Company without audit.In the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations, and cash flows at June 30, 2010, and for all periods presented herein, have been made. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted.It is suggested that these condensed financial statements be read in conjunction with the financial statements and notes thereto included in the Company's September 30, 2009 audited financial statements.The results of operations for the period ended June 30, 2010 is not necessarily indicative of the operating results for the full year. NOTE 2 - GOING CONCERN The Company's financial statements are prepared using accounting principles generally accepted in the United States of America applicable to a going concern which contemplates the realization of assets and liquidation of liabilities in the normal course of business. The Company has not yet established an ongoing source of revenues sufficient to cover its operating costs and allow it to continue as a going concern. The ability of the Company to continue as a going concern is dependent on the Company obtaining adequate capital to fund operating losses until it becomes profitable. If the Company is unable to obtain adequate capital, it could be forced to cease operations. In order to continue as a going concern, the Company will need, among other things, additional capital resources. Management's plan is to obtain such resources for the Company by obtaining capital from management and significant shareholders sufficient to meet its minimal operating expenses and seeking equity and/or debt financing. However management cannot provide any assurances that the Company will be successful in accomplishing any of its plans. The ability of the Company to continue as a going concern is dependent upon its ability to successfully accomplish the plans described in the preceding paragraph and eventually secure other sources of financing and attain profitable operations. The accompanying financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. NOTE 3 – SIGNIFICANT ACCOUNTING POLICIES Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Material estimates that could change in the near term are impairment assessments, fair value of warrants and stock issued under cashless exercise of warrants. 9 OHR PHARMACEUTICAL, INC. (A Development Stage Company) Notes to the Financial Statements June 30, 2010 and September 30, 2009 (Unaudited) NOTE 3 – SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Recent Accounting Pronouncements The Company has evaluated recent accounting pronouncements and their adoption has not had or is not expected to have a material impact on the Company’s financial position, or statements. NOTE 4 – PATENT COSTS Patent costs represent the capitalized purchase price of assets acquired in the secured party sale as part of the Company’s previously announced strategy to create a rollup of undervalued biotechnology companies and assets.As of June 30, 2010, the Company had purchased $800,000 worth of biotechnology patents and other intellectual property.In these acquisitions, the Company used approximately $300,000 in cash and issued a $500,000 convertible debenture for the remainder of the cost which is secured by the acquired assets. NOTE 5 – CONVERTIBLE DEBT During the year ended September 30, 2009, the Company issued an 11% convertible note in the amount of $500,000, due June 20, 2011. Under the note, the Company was to pay $180,000 on December 15, 2009, and quarterly payments of $25,000 commencing on March 30, 2010, each of which shall be applied first towards the satisfaction of accrued interest and then towards the satisfaction of principal. All principal and accrued interest on the notes is convertible into shares of the Company’s common stock at the election of the purchasers at any time at the conversion price of $0.40 per share. During the nine months ended June 30, 2010, the Company paid $30,181 in interest and $401,156 in principal on the convertible debt, respectively.On June 23, 2010 the holder of the note converted $10,000 of principal into 25,000 shares of the Company’s common stock at $0.40 per share.The balance of the convertible note as of June 30, 2010 was $48,832.Accrued interest as of June 30, 2010 totaled $2,851. NOTE 6-DERIVATIVE LIABILITY AND FAIR VALUE MEASUREMENTS On January 15, 2010 the Company issued 5,583,336 warrants to warrant holders that had exercised warrants during the period at $0.18.The Company used the Black-Scholes option pricing model to calculate the fair market value of these warrants.Using the assumptions in the table below, the Company calculated a fair value of $0.51 per warrant. Stock Price at Valuation Date $ Exercise (Strike) Price $ Dividend Yield % Years to Maturity Risk-free Rate % Volatility % Effective July 31, 2009, the Company adopted FASB ASC Topic No. 815-40 which defines determining whether an instrument (or embedded feature) is solely indexed to an entity’s own stock. The exercise price of the 5,583,336 warrants issued to on January 15, 2010 are subject to “reset” provisions in the event the Company subsequently issues common stock, stock warrants, stock options or convertible debt with a stock price, exercise price or conversion price lower than $0.55. If these provisions are triggered, the exercise price of all their warrants will be reduced.As a result, the warrants are not considered to be solely indexed to the Company’s own stock and are not afforded equity treatment. 10 The total fair value of the warrants, amounting to $2,868,242 has been recognized as a derivative liability on the date of issuance with all future changes in the fair value of these warrants being recognized in earnings in the Company’s statement of operations under the caption “Other income (expense) – Gain (loss) on warrant derivative liability” until such time as the warrants are exercised or expire.Because these warrants were issued in conjunction with common stock that had been exchanged for warrants with an exercise price of $0.18, the fair value on the date of issuance includes the net cash proceeds from the sale of stock of $1,005,000 and the fair value of $0.18 warrants being forfeited valued on the date of exercise at $2,867,856. The Company’s only asset or liability measured at fair value on a recurring basis is its derivative liability associated with 5,583,336 warrants to purchase common stock issued on January 15, 2010.ASC 815 requires Company management to assess the fair market value of the warrants at each reporting period and recognize any change in the fair market value of the warrants as another income or expense tem..At June 30, 2010, the Company revalued the warrants using the Black-Scholes option pricing model and determined that the Company’s liability associated with this derivative liability decreased by $140,969 to $2,727,273.The Company recognized a corresponding gain on derivative liability in conjunction with this revaluation. Stock Price at Valuation Date $ Exercise (Strike) Price $ Dividend Yield % Years to Maturity Risk-free Rate % Volatility % NOTE 7 – CAPITAL STOCK On June 3, 2009, the Company sold $1,005,000 in securities in a private placement, comprised of 5,583,336 shares of Series B Convertible Preferred Stock and 11,166,672 Common Stock purchase warrants exercisable at a price of $0.18 per share. Between October 29, 2009 and December 4, 2009, the Company issued a total of 236,000 warrants for services rendered to the Company.In conjunction with this issuance, the Company recognized $88,562 in consulting expense. On December 15, 2009, investors exercised 5,583,336 warrants via a cashless exchange for 4,547,238 shares of the Company’s common stock. Between December 24, 2009 and March 31, 2010, the Company received $1,005,000 in cash upon the exercise of warrants for cash.The exercise price of these warrants was $0.18 per share resulting in the Company issuing 5,583,336 shares of common stock. On January 15, 2010 the Company issued 5,583,336 warrants to warrant holders that had exercised warrants during the period at $0.18.The Company used the Black-Scholes option pricing model to calculate the fair market value of these warrants at $0.51 per warrant and recognized a derivative liability of $2,868,242 associated with the issuance. On April 9, 2010 the Company granted 10,000 warrants as payment for an outstanding accounts payable balance.The Company used the Black-Scholes option pricing model to calculate the fair market value of these warrants.Using the assumptions in the table below, the Company calculated a fair value of $0.40 per warrant. Accordingly, the Company recognized an expense of $4,000 associated with the issuance. 11 OHR PHARMACEUTICAL, INC. (A Development Stage Company) Notes to the Financial Statements June 30, 2010 and September 30, 2009 (Unaudited) NOTE 7 – CAPITAL STOCK (CONTINUED) Stock Price at Valuation Date $ Exercise (Strike) Price $ Dividend Yield % Years to Maturity Risk-free Rate % Volatility % On April 12, 2010 the Company granted 1,000,000 warrants to employees as part of its 2009 stock option plan.The Company used the Black-Scholes option pricing model to calculate the fair market value of these warrants.Using the assumptions in the table below, the Company calculated a fair value of $0.40 per warrant. Of the 1,000,000 options issued, 520,000 vested upon issuance and the remaining 480,000 will vest over the 5 year life of the options.Accordingly, the Company recognized compensation expense of $207,566 for the vested options. Stock Price at Valuation Date $ Exercise (Strike) Price $ Dividend Yield % Years to Maturity Risk-free Rate % Volatility % On June 23, 2010 the holder of the convertible debenture elected to convert $10,000 of the remaining principal balance into 25,000 shares of Common Stock at $0.40 per share pursuant to the conversion rights of the note. NOTE 8 – SUBSEQUENT EVENTS On August 5, 2010 the Company issued 50,000 shares of its common stock to a consultant for services to be provided to the Company. On June 22, 2010 the Company authorized the issuance of 93,000 warrants to be issued for services to be provided to the Company.Of these authorized warrants, 90,000 were issued on June 23, 2010 once the contract for services was finalized.As of August 13, 2010, the remaining 3,000 warrants had yet to be issued as the services have not yet been completed. In accordance with ASC 855, management evaluated subsequent events through the date these financial statements were issued and determined that the Company had no additional material subsequent events to report. 12 OHR PHARMACEUTICAL, INC. (A Development Stage Company) Notes to the Financial Statements June 30, 2010 and September 30, 2009 (Unaudited) NOTE 9 – RESTATEMENT OF FINANCIAL STATEMENTS On January 12th, 2010, management concluded that the Company’s unaudited interim consolidated financial statements for the quarterly periods ended June 30, 2010 (“June”) should be restated due to an error discovered during our annual audit for the year ended September 30, 2010. The error relates to the accounting of warrants issued as an inducement to warrant holders to exercise their warrants on January 15, 2010.Originally, the Company viewed the issuance of inducement warrants as an additional warrant expense of $2,868,242 which was recorded in earnings with an offset to derivative liability.Due to the fact that the replacement warrants were issued in conjunction with common stock that had been exchanged for warrants, the fair value received by the Company on the date of issuance includes both the net cash proceeds of $1,005,000 from the sale of stock and the $2,867,856 fair value of the warrants being forfeited valued on the date of exercise. The calculated fair market value of the warrants at the time of issuance was accurate, however when considering the fair market value of the warrants forfeited by shareholders under the modified arrangement, no expense ought to have recognized and instead a reduction to the Company’s Additional Paid-in Capital account should have been recorded. The modifications to the restated financial statements reduce Warrant Expense by $2,868,242 and Additional-Paid in Capital by the same amount. Additionally, these changes affect two of the elements of the Changes in Shareholders’ Equity by reducing both the Additional Paid-in Capital and Accumulated Deficit accounts by $2,868,282. 13 A comparison of the summarized financial statements as revised and as originally presented is a follows: BALANCE SHEETS June 30, June 30, June 30, ASSETS (As Filed) (Restated) (Difference) CURRENT ASSETS Cash $ $ - Prepaid expenses - Security deposits - Total Current Assets - Patent costs - TOTAL ASSETS $ $ - LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ - Short-term notes payable - Total Current Liabilities - LONG-TERM LIABILITIES Convertible debenture-long term - Stock warrant derivative liability - Total Long-term Liabilities - TOTAL LIABILITIES - STOCKHOLDERS' EQUITY Preferred stock - Common stock - Additional paid-in capital ) Accumulated deficit ) ) - Deficit accumulated during the development stage ) ) Total Stockholders' Equity ) ) - TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ - 14 STATEMENTES OF OPERATIONS For the For the For the Three Months Three Months Three Months June 30, June 30, June 30, (Originally Filed) (Restated) (Difference) REVENUES $
